[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Cincinnati Bar Assn. v. Begovic, Slip Opinion No. 2019-Ohio-4531.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2019-OHIO-4531
                    CINCINNATI BAR ASSOCIATION v. BEGOVIC.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as Cincinnati Bar Assn. v. Begovic, Slip Opinion No.
                                   2019-Ohio-4531.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct and the
        Rules for the Government of the Bar—One-year suspension, with six months
        stayed on conditions—Two years of monitored probation upon
        reinstatement.
   (No. 2019-0220—Submitted March 27, 2019—Decided November 6, 2019.)
   ON CERTIFIED REPORT by the Board of Professional Conduct of the Supreme
                                 Court, No. 2018-023.
                               ____________________
        Per Curiam.
        {¶ 1} Respondent, Michael Joseph Begovic, Attorney Registration No.
0096103, last known address in Cincinnati, Ohio, was admitted to the practice of
law in Ohio in November 2016.
                                 SUPREME COURT OF OHIO




        {¶ 2} In a formal complaint certified to the Board of Professional Conduct
on May 11, 2018, relator, Cincinnati Bar Association, charged Begovic with
violating one provision of the Rules for the Government of the Bar and seven
provisions of the Rules of Professional Conduct. All the charged misconduct
relates to Begovic’s association with Rodger W. Moore, Attorney Registration No.
0074144, from January to May 2017. During the four months of Begovic’s
association with Moore, Moore was under suspension from the practice of law, and
the most serious misconduct charged is that Begovic aided Moore in the
unauthorized practice of law.1
        {¶ 3} The parties submitted written stipulations of facts and numerous
exhibits for the board’s consideration.             A three-member panel of the board
conducted a hearing, at which Begovic testified.                Although Begovic initially
contested most of the alleged violations, by the end of the hearing, he admitted that
he had committed all eight alleged violations. After the hearing, the parties also
stipulated to certain mitigating factors.
        {¶ 4} Based on the stipulations, the testimony of Begovic both at the hearing
and at his deposition, and the exhibits, the panel made findings of fact and drew
conclusions of law. The panel found that Begovic had failed to register his
association with Moore—a suspended attorney—with the Office of Disciplinary
Counsel, aided Moore in the unauthorized practice of law, failed to keep his clients
reasonably informed, failed to obtain his clients’ informed consent when required,
failed to make certain required disclosures to his clients, and improperly shared


1. We originally suspended Moore from the practice of law on June 25, 2015, for a term of two
years with one year stayed on conditions. Cincinnati Bar Assn. v. Moore, 143 Ohio St. 3d 252, 2015-
Ohio-2488, 36 N.E.3d 171. Subsequently, on October 29, 2016, we found Moore in contempt for
continuing to practice law while his license was under suspension; we therefore revoked the stay
and ordered him to serve the entire two-year suspension. See 147 Ohio St. 3d 1405, 2016-Ohio-
7371, 60 N.E.3d 1269. Most recently, in the context of a later disciplinary proceeding, we
permanently disbarred Moore from the practice of law in Ohio effective May 30, 2019. Cincinnati
Bar Assn. v. Moore, 157 Ohio St. 3d 24, 2019-Ohio-2063, 131 N.E.3d 24.




                                                2
                                 January Term, 2019




legal fees with a nonlawyer. The panel then considered multiple mitigating and
aggravating factors and recommended a one-year suspension with six months
stayed on conditions and two years of monitored probation after reinstatement.
        {¶ 5} The board adopted the panel’s findings and conclusions and
recommended sanction, with the additional provision that Begovic should pay the
costs of these proceedings. Neither party filed objections to the board’s report.
        {¶ 6} We agree with the board’s findings of fact and conclusions of law,
and we adopt the board’s recommended sanction.
                                 I. MISCONDUCT
                                    A. Background
        {¶ 7} Shortly after his admission to the practice of law in Ohio, Begovic
contacted Rodger Moore in response to an advertisement for an entry-level attorney
posted on a law-school website. Begovic had two interviews with Moore, and
during the second interview, Moore told Begovic that he was a suspended attorney
but that he would be reinstated in June 2017. Begovic testified that Moore told him
that because of Moore’s suspended status, Begovic would be “working as a 1099
contractor for the Moore Business Advisory Group as opposed to working directly
with [Moore] as an employee or with his firm.” According to Begovic, Moore told
him that he had formed the Moore Business Advisory Group after his suspension
went into effect and that he still had “a good relationship with his clients.”
        {¶ 8} Moore offered Begovic the entry-level-attorney position, and Begovic
accepted. The offer was for an annual compensation of $48,000, regardless of his
workload or success in handling cases.          Additionally, Moore agreed to pay
Begovic’s Kentucky bar-admission fee and for his malpractice insurance.
        {¶ 9} Moore provided Begovic with an office in Cincinnati. The signage
for the office did not say “Moore Business Advisory Group” but rather “Law
Offices of Andrew Green and Rodger Moore.” Additionally, Moore provided
office furniture, Internet access, access to an electronic legal database, and an office




                                           3
                             SUPREME COURT OF OHIO




telephone.   Begovic used Moore’s credit card and checking accounts to pay
business-related expenses, and Moore paid Begovic’s continuing-legal-education
and travel expenses.
        {¶ 10} Begovic officially began working in this position in mid-February
2017. Before that, on January 31, he applied for membership in the Cincinnati Bar
Association and indicated on the application that he worked for “The Moore Law
Firm.” At Moore’s instruction, he also filed notices of substitution of counsel in
several cases in January, before his February start date. Begovic terminated his
working relationship with Moore on May 14 or 15, 2017, as a result of the
Cincinnati Bar Association’s investigation in this matter. At that time, he filed
numerous notices of withdrawal as counsel, but he did not inform the clients that
he was no longer working on their behalf.
       B. Begovic failed to register his professional association with Moore
        {¶ 11} Despite knowing that Moore was under suspension when he began
his working relationship with him, Begovic failed to register that relationship with
the Office of Disciplinary Counsel as required by Gov.Bar R. V(23)(C) (requiring
an attorney to register any employment, contractual, or consulting relationship with
a disqualified or suspended attorney with the Office of Disciplinary Counsel before
commencing such a relationship). The board was therefore justified in finding a
violation of that rule.
          C. Begovic assisted Moore in the unauthorized practice of law
               1. Begovic continually held himself out as associated with
                                “The Moore Law Firm”
        {¶ 12} Although Begovic testified that he had been hired to provide services
in connection with the Moore Business Advisory Group, Begovic had identified
himself on 35 court filings and multiple e-mails to opposing counsel as working for
“The Moore Law Firm” or the “Law Offices of Rodger Moore.” Begovic offered




                                         4
                                 January Term, 2019




no coherent explanation for his having identified himself as part of a law firm
headed by Moore.
         {¶ 13} Moreover, Begovic admitted that in obtaining professional-liability
insurance in February 2017, he was told by the insurer that under the policy, he had
to practice “as an individual entity and not under the name ‘The Moore Advisory
Group LLC’ ” and that he also had to make clear to clients that he was an individual
practitioner and not an employee of that organization. Begovic admitted that he
had failed to comply with the insurer’s requirements.
               2. Moore’s involvement in collection work for PHI Air
         {¶ 14} The majority of Begovic’s work in association with Moore consisted
of collection work for PHI Air Medical, L.L.C. On Moore’s instruction, Begovic
filed a substitution of counsel in at least 14 such cases, stating that he worked for
the Moore Law Firm and that he had replaced attorney Andrew Green as counsel
for PHI Air.
         {¶ 15} Moore directly participated in litigating at least some of the PHI Air
cases.    In one case, Begovic permitted Moore to participate in a telephone
conference with opposing counsel, and during that conference, he referred to Moore
as his supervisor. And in relation to that same case, on five occasions, he permitted
Moore to independently communicate by e-mail with opposing counsel concerning
settlement negotiations and discovery issues. In another case, he permitted Moore
to participate in a case-management conference by telephone to discuss settlement
and discovery issues. During that conference, opposing counsel noticed a second
voice on the line with Begovic, and when the judge demanded to know who was
on the call, Moore identified himself and stated that he was Begovic’s supervisor.
Begovic did not clarify his relationship with Moore during that call, nor did he
inform the court that Moore was a suspended lawyer.




                                           5
                             SUPREME COURT OF OHIO




               3. Moore’s participation in the Beckelhymer matter
       {¶ 16} On Moore’s instruction, Begovic filed a notice of substitution of
counsel on January 24, 2017, indicating that he was replacing Andrew Green in
representing Tiffany Beckelhymer and that he was an attorney with “The Moore
Law Firm.” On March 15, 2017, Begovic and Moore attended the damages hearing
in that case, and when the magistrate asked the people in the room to identify
themselves, Moore identified himself and Beckelhymer’s mother as “just
spectators.”
       {¶ 17} Begovic conducted the questioning of the witnesses in the hearing.
But the audio recording of the hearing shows that Moore did participate and
represent Beckelhymer at various points during the proceeding. For example:
      In responding to a question from the magistrate as to whether anyone with
       an interest in the case was in the hall, Moore answered, “There is not anyone
       else out in the hall, but we have tried to contact the opposite side on many
       occasions and we’ve had absolutely no luck so it’s highly unlikely they will
       be here.”
      When the magistrate asked for medical records, Moore instructed Begovic,
       “Submit those.”
      In answer to the magistrate’s concern regarding Beckelhymer’s ability to
       collect any judgment awarded, Moore said, “That’s the next step.”
      In response to the magistrate’s questions regarding a missing medical bill,
       Moore assured the magistrate, “[W]e’ll supplement the record with that as
       soon as possible, your honor.”
       {¶ 18} The board justifiably regarded Begovic’s permitting Moore to
directly participate in litigating cases and in discussions with clients and opposing
counsel, and his repeatedly holding himself out as an associate of Moore’s, as
assisting Moore to practice law during Moore’s suspension in violation of




                                         6
                                 January Term, 2019




Prof.Cond.R. 5.5(a) (prohibiting a lawyer from assisting another in practicing law
in a jurisdiction in violation of the regulation of the legal profession).
    D. Begovic’s failure to disclose his lack of professional-liability insurance
        {¶ 19} The record shows that Begovic obtained legal-malpractice insurance
through the Ohio Bar Liability Insurance Company and that it became effective on
February 9, 2017. And the stipulations identify “mid-February of 2017” as the time
when Begovic began working in association with Moore. Thus, through most of
Begovic’s association with Moore he was covered by professional-liability
insurance.
        {¶ 20} But Begovic represented clients prior to the effective date of his
insurance. Specifically, in January 2017, he filed substitution-of-counsel notices in
the Beckelhymer case and at least six PHI Air cases. Begovic had no personal
contact with those clients and failed to inform them that he did not carry
professional-liability insurance. On these facts, the board was justified in finding
violations of Prof.Cond.R. 1.4(c) (requiring a lawyer to inform a client if the lawyer
does not maintain professional-liability insurance).
        E. Begovic’s failure to communicate with PHI Air and to obtain its
                        informed consent to act on its behalf
        {¶ 21} Begovic stipulated that he did not have direct contact with PHI Air,
that Moore was the contact person for PHI Air, and that all communications from
PHI Air went to Moore, who conveyed them to Begovic and told Begovic what
actions to take.
        {¶ 22} By failing to directly interact with PHI Air, Begovic violated his duty
to inform the client of any decision or circumstance with respect to which the
client’s informed consent was required and the duty to keep the client reasonably
informed. Accordingly, the board was justified in concluding that Begovic violated
Prof.Cond.R. 1.4(a)(1) (requiring a lawyer to inform the client of any decision or
circumstance with respect to which the client’s informed consent is required) and




                                           7
                             SUPREME COURT OF OHIO




1.4(a)(3) (requiring a lawyer to keep the client reasonably informed about the status
of a matter).
          F. Begovic’s violation of rules regarding fees for legal services
       {¶ 23} Begovic’s association with Moore involved his agreement to receive
a set salary, to be paid biweekly. At no time during the association did Begovic
himself enter into fee agreements with any of the clients for whom he provided
legal services. The record establishes that Begovic was aware that Moore was
being paid by Begovic’s clients for Begovic’s services but that Begovic never
discussed legal fees with his clients or with Moore. Indeed, Moore alone handled
the fee relationship with the clients, and Begovic accounted for his time to Moore
with a time sheet.
       {¶ 24} From these facts it is clear that Begovic himself never communicated
the nature and scope of his representation to his clients, nor did he discuss with
them the basis or rate of the fee for which they would be responsible. The board
was therefore justified in finding that Begovic violated Prof.Cond.R. 1.5(b)
(requiring an attorney to communicate the nature and scope of the representation
and the basis or rate of the fee and expenses within a reasonable time after
commencing the representation).
       {¶ 25} Additionally, the board was justified in regarding Begovic’s salary
agreement with Moore as violative of Prof.Cond.R. 1.8(f) (prohibiting a lawyer
from accepting compensation for representing a client from someone other than the
client unless the conditions in Prof.Cond.R. 1.8(f)(1), (2), and (3) are met). First,
because Begovic did not himself communicate with the clients about fees, he lacked
a sufficient basis for concluding that informed consent had been given to his being
paid a salary by Moore for the legal services rendered by Begovic to the clients,
and informed consent is required by Prof.Cond.R. 1.8(f)(1). Moreover, even if
Begovic had obtained consent, it appears that the other conditions of the rule were
not satisfied. See Prof.Cond.R. 1.8(f)(2) (there must be “no interference with the




                                         8
                                  January Term, 2019




lawyer’s independence of professional judgment or with the client-lawyer
relationship”); 1.8(f)(3) (information relating to representation of the client must be
protected as required by Prof.Cond.R. 1.6).
          {¶ 26} The board also found a violation of Prof.Cond.R. 5.4(a) (prohibiting
a lawyer from sharing legal fees with a nonlawyer, except in circumstances not
present in this case). Although Begovic received a fixed salary from Moore, the
record raises the inference that Moore paid Begovic’s salary out of fees that Moore
collected from the clients for Begovic’s work. And although there is no specific
evidence as to Moore’s arrangements with the clients, and no documentation of any
amounts paid by them to Moore, Begovic stipulated to the violation based on his
own understanding of the relationship. We therefore uphold the board’s finding of
a violation of Prof.Cond.R. 5.4(a).
          {¶ 27} In sum, the board found and we agree that Begovic violated Gov.Bar
R. V(23)(C) and Prof.Cond.R. 1.4(a)(1), 1.4(a)(3), 1.4(c), 1.5(b), 1.8(f), 5.4(a), and
5.5(a).
                                    II. SANCTION
                         A. Mitigating and aggravating factors
          {¶ 28} As for mitigating factors, the board accepted the parties’ stipulation
that Begovic had no prior disciplinary record, although it also noted that Begovic
had been admitted to the practice of law a mere three months before beginning his
association with Moore, see Gov.Bar R. V(13)(C)(1); that Begovic lacked a
dishonest or selfish motive in connection with his violations, see Gov.Bar R.
V(13)(C)(2); and that Begovic was cooperative throughout the proceedings, see
Gov.Bar R. V(13)(C)(4).
          {¶ 29} With respect to aggravating factors, the board found that Begovic
had admitted committing multiple violations of the Rules of Professional Conduct.
See Gov.Bar R. V(13)(B)(4). Then the board found additional aggravating factors,
which we summarize as follows:




                                            9
                          SUPREME COURT OF OHIO




   Although toward the end of the hearing Begovic stipulated to all the alleged
    rule violations, he persisted in failing to accept responsibility for his
    misconduct. Begovic, citing naivete and poor judgment, continued to state,
    as if it were fully exonerating, that he “simply did not realize” that he was
    violating the professional-conduct rules. In his posthearing brief, Begovic
    admitted violating the rules but said the violations resulted from his having
    “placed himself in a bad position” and argued that his failure to recognize
    that his conduct was assisting an unlicensed attorney to practice “should not
    be treated the same as that of the unlicensed attorney engaging in the
    unauthorized practice of law.”
   Begovic failed to appreciate the wrongful nature of his conduct, see
    Gov.Bar R. V(13)(B)(7), seeming to view his violations as essentially
    technical rather than substantial. And until the hearing, he denied having
    committed any of the charged violations. At the start of the hearing,
    Begovic stipulated to only two violations, and at the end of the hearing,
    when he finally did stipulate that he had violated all the cited provisions,
    Begovic stated, “I shouldn’t have defended my conduct on the basis that
    while it may have been a borderline violation, it wasn’t an actual violation
    * * *.” (Emphasis added.)
   By assisting Moore in the unauthorized practice of law, Begovic harmed the
    public. And in filing notices of withdrawal in multiple cases without any
    client consultation, without providing for the disposition of the clients’ files,
    and without regard for the need to protect the clients’ position in any
    pending litigation, Begovic harmed his clients, see Gov.Bar R. V(13)(B)(8).
   During the course of his association with Moore and even during the various
    stages of the disciplinary proceeding, Begovic remained willfully ignorant
    of his own professional obligations in light of Moore’s suspension. Begovic




                                       10
                                   January Term, 2019




           failed to make any effort to determine whether his relationship with Moore
           was subject to any special rules or oversight and did not even look into the
           reasons for Moore’s suspension.
           {¶ 30} We agree with the board’s findings of mitigating and aggravating
factors.
                     B. The propriety of the recommended sanction
           {¶ 31} When imposing a sanction for attorney misconduct, we consider all
the relevant factors, including the ethical duties that the lawyer violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
           {¶ 32} Begovic has advocated for a public reprimand, and the board took
note of two cases involving public reprimand as a sanction for assisting the
unauthorized practice of law. In Columbus Bar Assn. v. Gaba, 98 Ohio St. 3d 351,
2003-Ohio-1012, 785 N.E.2d 437, this court imposed a public reprimand and
monitored probation on an attorney who admitted having permitted her clients to
talk with nonlawyer staff members when the clients could have believed that they
were speaking with licensed attorneys. And in Disciplinary Counsel v. Willis, 96
Ohio St. 3d 142, 2002-Ohio-3614, 772 N.E.2d 625, this court imposed a public
reprimand on an attorney who had “relied too heavily” on a former lawyer who had
been disbarred in New York and was not licensed in Ohio. Id. at ¶ 3. Willis’s
misconduct included allowing the nonattorney, Bruce Brown, to attend depositions
without clarifying Brown’s nonattorney status to other counsel. He also absented
himself from a deposition that he permitted Brown to attend, and during that
deposition, Brown interposed objections during the examination of the deponent.
In a separate instance, Willis virtually abandoned two clients to Brown’s authority
without mentioning that Brown was not licensed to practice law. During the course
of the representation, Brown demanded payment of fees. The clients ultimately




                                             11
                             SUPREME COURT OF OHIO




asked Brown to withdraw as their attorney and sought resolution of a fee dispute
with Brown through the Cleveland Bar Association.
       {¶ 33} The present case differs from the cited public-reprimand cases in two
ways. First, the record demonstrates that Begovic clearly lacks an understanding
of his ethical duties as an attorney. Second, Begovic failed to acknowledge the
wrongful nature of his conduct.
       {¶ 34} Relator has advocated for a term suspension, and as a point of
reference, the board took note of two cases in which this court imposed indefinite
suspensions on attorneys who aided in the unauthorized practice of law. Cincinnati
Bar Assn. v. Fehler-Schultz, 64 Ohio St. 3d 452, 597 N.E.2d 79 (1992); Cleveland
Metro. Bar Assn. v. Axner, 135 Ohio St. 3d 241, 2013-Ohio-400, 985 N.E.2d 1257.
For more specific guidance, the board then looked to two cases in which term
suspensions were imposed. Geauga Cty. Bar Assn. v. Patterson, 124 Ohio St. 3d
93, 2009-Ohio-6166, 919 N.E.2d 206; Disciplinary Counsel v. Willard, 123 Ohio
St.3d 15, 2009-Ohio-3629, 913 N.E.2d 960. In each case, the attorney-respondent
had teamed with a nonattorney organization that negotiated with lenders on behalf
of customers who faced foreclosure. Patterson at ¶ 9, 13; Willard at ¶ 4, 5, 14 In
each case, the attorney accepted a flat fee to represent the customers in the
foreclosure cases, without meeting with the clients, without independently
determining the pertinent facts of the cases, and without otherwise ascertaining
client needs and objectives. Patterson at ¶ 9-11, 22-24; Willard at ¶ 6-8, 10, 18.
Parallel violations were found in the two cases that included assisting a nonlawyer
to engage in the unauthorized practice of law; sharing legal fees with a nonlawyer;
and some combination of ethical violations involving failing to communicate with
clients, handling legal matters without adequately preparing, and failing to seek the
lawful objectives of the client.
       {¶ 35} The attorney in Patterson had also neglected an entrusted probate
matter. For his misconduct, we suspended the attorney for 18 months with six




                                         12
                                 January Term, 2019




months stayed on the condition of no further misconduct. And in Willard, we
suspended the attorney for one year with six months stayed on the condition of no
further misconduct.
          {¶ 36} We find that Patterson and Willard support imposing a term
suspension, and we agree with the board’s recommended sanction of a one-year
suspension with six months stayed on conditions. Additionally, Begovic’s clear
lack of understanding of his ethical obligations makes it appropriate to condition
the stay on additional legal-ethics training as well as to impose a period of
monitored probation after reinstatement.
                                III. CONCLUSION
          {¶ 37} We adopt the findings of fact, conclusions of law, and recommended
sanction of the board. Accordingly, we suspend Begovic from the practice of law
for one year, with six months of that suspension stayed on the conditions that he
engage in no further misconduct and that he complete a minimum of six hours of
continuing legal education (“CLE”), in addition to the requirements of Gov.Bar R.
X, on the topic of legal ethics prior to the end of his next CLE-compliance period—
December 31, 2019. If Begovic fails to comply with the conditions of the stay, the
stay will be lifted and he shall serve the full one-year suspension.         Upon
reinstatement to the practice of law, Begovic shall serve a two-year term of
monitored probation pursuant to Gov.Bar R. V(21). The monitor shall oversee his
acclimation to the responsible and ethical practice of law and his implementation
of proper law-office-management procedures, including those related to fee
agreements, client communications, and client-trust-account management and
recordkeeping. Costs are taxed to Begovic.
                                                            Judgment accordingly.
          O’CONNOR, C.J., and FRENCH, FISCHER, DONNELLY, and STEWART, JJ.,
concur.




                                         13
                               SUPREME COURT OF OHIO




        KENNEDY, J., concurs in part and dissents in part, with an opinion joined by
DEWINE, J.
                                _________________
        KENNEDY, J., concurring in part and dissenting in part.
        {¶ 38} I agree with the majority’s determination that an actual suspension
of respondent, Michael Joseph Begovic, is warranted, and I concur in the following
part of the court’s opinion:


        [W]e suspend Begovic from the practice of law for one year, with six
        months of that suspension stayed on the conditions that he engage in no
        further misconduct and that he complete a minimum of six hours of
        continuing legal education (“CLE”), in addition to the requirements of
        Gov.Bar R. X, on the topic of legal ethics prior to the end of his next CLE-
        compliance period—December 31, 2019. If Begovic fails to comply with
        the conditions of the stay, the stay will be lifted and he shall serve the full
        one-year suspension. * * * Costs are taxed to Begovic.


Majority opinion at ¶ 37.
        {¶ 39} I dissent, however, from the part of the court’s opinion imposing a
two-year period of monitored probation to “oversee his acclimation to the
responsible and ethical practice of law and his implementation of proper law-office-
management procedures, including those related to fee agreements, client
communications, and client-trust-account management and recordkeeping.” Id. at
¶ 37.
        {¶ 40} “Monitored probation is a valuable tool in Ohio’s discipline system;
it enables us to protect the public while educating the attorney and correcting the
underlying misconduct.” Disciplinary Counsel v. Halligan, ___ Ohio St.3d __,
2019-Ohio-3748, __ N.E.3d __, ¶ 41 (Kennedy, J., concurring in part and dissenting




                                          14
                                 January Term, 2019




in part). However, monitors are a precious finite resource, and we should “employ
their services only when it is absolutely necessary: when the benefit of a monitor’s
service will educate the errant attorney and alleviate the underlying misconduct,
while protecting the public.” Toledo Bar Assn. v. Manore, __ Ohio St.3d. __, 2019-
Ohio-3846, __N.E.3d __, ¶ 23 (Kennedy, J., concurring in part and dissenting in
part).
         {¶ 41} In my view, this case does not merit the use of a monitor, because
Begovic’s misconduct was the direct result of his deliberate acts. Begovic knew
when he began working for Rodger Moore in mid-February 2017 that Moore was
under an active suspension. Nevertheless, Begovic repeatedly assisted Moore in
the unauthorized practice of law. Moore attended a court hearing with Begovic at
which Moore participated and assisted Begovic in representing the client. In
another matter, Begovic permitted Moore to independently communicate with
opposing counsel regarding settlement negotiations and discovery matters. For one
client, all communications went to Moore, who then conveyed them to Begovic
along with instructions on what actions to take. Begovic also allowed Moore to
participate in a telephone case-management conference.
         {¶ 42} When Begovic filed his membership application with the Cincinnati
Bar Association he indicated that he was working for “The Moore Law Firm” even
though Moore had told him that he would be “working as a 1099 contractor for the
Moore Business Advisory Group as opposed to working directly with [Moore] as
an employee or with his firm.” Even though he was advised by his professional-
liability insurer that he had to make it apparent to his clients that he was an
individual practitioner, he indicated on numerous court filings that he was affiliated
with “The Moore Law Firm.”
         {¶ 43} Begovic’s failing to register his relationship with Moore in violation
of Gov.Bar R. V(23)(C), holding himself out as associated with “The Moore Law
Firm,” permitting Moore to directly participate in discussions with clients and




                                          15
                             SUPREME COURT OF OHIO




opposing counsel and in the litigation of cases, and allowing Moore to direct his
handling of client matters and to respond to questions during courtroom
proceedings were all deliberate acts.
       {¶ 44} There is no amount of monitoring to “oversee his * * *
implementation of proper law-office-management procedures, including those
related to fee agreement, client communications, and client-trust-account
management and recordkeeping,” majority opinion at ¶ 37, that will protect the
public, educate Begovic, or correct his misconduct, which stemmed from his
“remain[ing] willfully ignorant of his own professional obligations in lights of
Moore’s suspension,” id. at ¶ 29. If the disciplinary process and the required six
hours of continuing legal education on the topic of legal ethics are not sufficient to
educate Begovic and correct his behavior regarding engaging in a professional
association with a suspended attorney, no amount of monitoring will acclimate him
to the “responsible and ethical practice of law,” id. at ¶ 37.
       {¶ 45} Because the majority imposes a term of monitored probation, I
concur in part and dissent in part.
       DEWINE, J., concurs in the foregoing opinion.
                                _________________
       The Abrams Law Firm and Laura A. Abrams; Kelly A. Holden; and Edwin
W. Patterson III, Bar Counsel, for relator.
       Michael Joseph Begovic, pro se.
                                _________________




                                          16